Citation Nr: 0922667	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  04-12 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The Veteran had active military service from January 1955 to 
March 1958 and from August 1966 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and February 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.

In August 2005, the Board remanded the claim of service 
connection for PTSD for additional development.  By a 
February 2007 decision, the Board, among other things, 
remanded the PTSD claim again, and remanded a subsequently 
appealed claim of service connection for acid reflux and a 
claim for TDIU.  In July 2007, the Board denied the three 
claims.

Thereafter, the Veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In November 
2008, the Veteran's recently appointed representative and VA 
General Counsel filed a joint motion to vacate and remand the 
Board's July 2007 decision.  The parties also stated that the 
Veteran was withdrawing his appeal of the claim of service 
connection for acid reflux.  In a December 2008 order, the 
Court granted the joint motion and remanded the PTSD and TDIU 
claims to the Board for compliance with the joint motion.  
The Court dismissed the acid reflux claim and it is not 
before the Board.

Establishing service connection for PTSD specifically 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2008); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f) (2008).

The November 2008 joint motion implied that a September 2005 
statement made by the Veteran regarding his alleged stressful 
in-service experiences may contain sufficient information by 
which further research could be carried out in an attempt to 
obtain supporting evidence of the occurrence of one or more 
of the stressors.  Thus, the Board finds that it is necessary 
to remand the Veteran's claim of service connection for PTSD 
in order to conduct additional stressor verification 
research.  The agency of original jurisdiction (AOJ) has 
obtained some information concerning the Veteran's 
circumstances of service, or at least the circumstances of 
his unit and information concerning several cities where the 
Veteran asserts that some of the events took place.  
Nevertheless, the information provided by the Veteran has not 
yet been submitted to the United States Army and Joint 
Services Records Research Center (JSRRC).  The VA 
Adjudication and Procedure Manual currently states that a 
denial of a PTSD claim because of an unconfirmed stressor is 
improper unless certain sources of information confirm that 
the claimed stressor can not be verified.  The sources of 
information include JSRRC, the National Archives and Records 
Administration (NARA), and the Marine Corps University 
Archives (MCUA).  M21-1MR, Part III, Subpart iv, ch. 4, sec. 
H(32)(k) (2009).

Additionally, in his September 2005 statement, the Veteran 
indicated that he had been a victim of a personal assault in 
connection with one of his stressors.  The regulations 
provide that if a PTSD claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).

Additionally, VA will not deny a PTSD claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavioral changes may 
constitute credible supporting evidence of the stressor in 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id.

After seeking verification of stressful experiences reported 
by the Veteran, the AOJ should arrange for the Veteran to 
undergo VA examination for the purposes of determining 
whether any corroborated in-service event is sufficient to 
support a diagnosis of PTSD.  Additionally, under the 
provisions of 38 C.F.R. § 3.304(f)(3), the examination report 
should include an opinion from a mental health professional 
as to whether the information and evidence indicates that a 
personal assault occurred.

In order to ensure proper notification, the Veteran should be 
sent an updated notice letter in compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The letter should 
include proper notification for substantiating a claim of 
service connection for PTSD, including on the basis of 
personal assault.

Regarding the TDIU claim, the Board notes that, because the 
outcome of the Veteran's claim of service connection for PTSD 
may have a bearing on the Veteran's entitlement to a TDIU 
rating, it follows that, any Board action on the claim would 
be premature.  Additionally, information in the claims file 
suggests that other claims have been developed during the 
pendency of the appeal to the Court.  For instance, the 
Veteran was awarded an increased rating for service-connected 
bilateral hearing loss to 30 percent (from zero percent) in 
October 2008.  Moreover, it appears that a claim involving 
the Veteran's service-connected diabetes mellitus may have 
been developed.  Thus, the AOJ must re-adjudicate the claim 
for TDIU regardless of the outcome of the PTSD claim and in 
light of any increased severity of the Veteran's service-
connected disabilities.

The Board notes that the Veteran submitted a Veteran's 
Application for Increased Compensation Based on 
Unemployability in November 2008 despite the fact that the 
TDIU claim was before the Court.  According to the Veterans 
Appeals Control and Locator System (VACOLS), the TDIU claim 
may have been re-adjudicated as the system reflects that a 
notice of disagreement has been filed for such a claim.  On 
remand, any temporary file that has been created should be 
located and associated with the claims file in order to make 
certain that all of the information and evidence that is 
necessary to re-adjudicate the TDIU claim is available for 
review.

It appears that the Veteran receives regular treatment at the 
VA Medical Centers (VAMCs) in Nebraska-Grand Island, 
Lincoln, and Omaha.  Updated treatment records should be 
obtained in light of the remand.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Send a notice letter to the Veteran 
allowing him another opportunity to 
provide more information that comes to 
mind regarding details surrounding the 
stressors that he alleges he was exposed 
to in service.  He should be asked to 
provide, to the best of his ability, any 
additional information, including 
detailed descriptions of stressful 
events, identifying and describing 
specific events, including all dates, 
places, and names.  He should be invited 
to submit statements from former service 
comrades or others that establish the 
occurrence of his claimed in-service 
stressful experiences.  In connection 
with any stressor involving personal 
assault, the Veteran should be told that 
corroborating evidence may include 
evidence from sources other than his 
service records or evidence of behavior 
changes.  See 38 C.F.R. § 3.304(f)(3).  
Afford him an opportunity to submit this 
type of evidence and/or to advise VA of 
potential sources of such evidence.

2.  Locate and associate with the claims 
file any temporary folders that are being 
maintained at the RO on behalf of the 
Veteran, especially any evidence 
contained therein relevant to the TDIU or 
PTSD claim.

3.  Obtain the Veteran's more recent 
treatment records (since January 2009) 
from the Grand Island, Lincoln, and Omaha 
VAMCs and associate the records with the 
claims folder.

4.  Undertake any necessary development 
to independently verify the alleged 
stressful experiences (identified in the 
Veteran's September 2005 statement), to 
include contacting JSRRC or other 
appropriate agency.  A record search 
should encompass the time period from 
November 1966 to February 1967.  If a 
narrower date range is required, 
January 1967 should at least be included.  
Ask the agency to verify the mortar and 
sniper attacks at Da Nang and Chu Lai.  
Also, ask the agency to verify whether 
the Veteran or his unit drove supply 
convoys out of Red Beach that resulted in 
civilian deaths.  Any additional action 
necessary for independent verification of 
the particular alleged stressor(s), to 
include follow-up action requested by the 
contacted agency, should be accomplished.  
If a search for corroborating information 
leads to negative results, this should be 
documented in the claims file.

5.  Schedule the Veteran for a VA 
psychiatric examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 (2008).)  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner.

The examiner should review the historical 
records for evidence that might reflect 
that any claimed personal assault 
actually occurred during military 
service.  In performing such review, the 
examiner must clearly identify the 
particular records which are felt to 
provide corroboration of the incident, 
and must give an adequate rationale for 
why it is felt that such records 
establish that a personal assault 
actually occurred during military 
service.

Psychological testing should be conducted 
with a view toward determining whether 
the Veteran in fact meets the criteria 
for a diagnosis of PTSD.

The examiner should review the test 
results, examine the Veteran, and provide 
an opinion as to whether the Veteran has 
symptomatology that meets the diagnostic 
criteria for PTSD.  If so, the examiner 
should identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the Veteran's 
stressor(s).  All examination results, 
along with the complete rationale for the 
opinions provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.

6.  Undertake any additional development 
deemed necessary in connection with the 
TDIU claim.

7.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues remaining on 
appeal.  If any benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

